TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 12, 2013



                                      NO. 03-12-00676-CV


                                   B. O. and T. S., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal in the trial

court’s order of termination: IT IS ORDERED, ADJUDGED AND DECREED by the Court

that the trial court’s order of termination is in all things affirmed. It is FURTHER ordered that

the appellant B.O. pay all costs relating to this appeal, both in this Court and the court below;

and it appearing that the appellant T.S. is indigent and unable to pay costs, that no adjudication

as to costs is made as to appellant T.S.; and that this decision be certified below for observance.